Mr. Justice Adams delivered the opinion of the court. The contentions of appellant’s counsel are (1) that the evidence has not been preserved in any way known to equity practice; (2) that the findings of the court are insufficient to support the decree; (3) that the decree is not supported by the verdict of the jury; (4) that the decree, in ordering that complainant pay to Annie Berg, for her support, $10 per week, is not based on any evidence or finding of the court; and (5) that the decree' is erroneous “in allowing solicitor’s fees to Annie Berg, for the use of Henry M. Stoltenberg, solicitor for the cross-complainant.” These contentions will be considered in the order stated. It was not incumbent on the cross-complainant to preserve the evidence by. bill of exceptions or otherwise, the decree being based on the verdict of the jury and in cross-complainant’s favor. If the complainant, Martin Berg, thought the verdict of the jury contrary to the evidence and desired to have the evidence reviewed, it was for him to preserve it by bill of exceptions. Becker v. Becker, 79 Ill. 533, was a suit by the wife for divorce. The issues were submitted to a jury, the jury found for the wife, and a decree was rendered on the verdict in her favor. On objection.made that the decree, in so far as it related to alimony and the custody of the children, was unauthorized by the evidence, the court said: “As in other cases submitted to a jury, the presumption is in favor of the verdict until it is successfully impeached in some mode provided by law. ‘Prima facie, at least, it shows that the proofs sustained the allegations of the bill, and as this is all the record does show as to what the proof was, or what facts were proved on the trial, we must treat it as the evidence of the facts.’ Thatcher v. Thatcher, 17 Ill. 66.” The court further said, in substance, in regard to the decree as to alimony and the custody of the children, that before the court would feel warranted in disturbing it, the court should be able to say that manifest injustice had been done, citing Stewartson v. Stewartson, 15 Ill. 145. In Bonnell v. Lewis, 3 Ill. App., 283, the court, after announcing the general rule, that in a chancery cause, either specific' facts sustaining the decree must appear on the face of the decree, or the evidence must he otherwise preserved, states that proceedings under the mechanic’s lien law are an exception to the general rule, citing a number of cases; and further say: “So, also, if an issue out of chancery is submitted to a jury, and the decree of the court is based upon the verdict of the jury, it is not requisite that the evidence should be preserved.” Citing many cases, among them Becker v. Becker, supra,. When the issues in mechanics’ lien cases were, in pursuance of the statute, submitted to a jury, it was uniformly held that it was the duty of the party complaining of the verdict to preserve the evidence, either by bill of exceptions or certificate of evidence. Kelly v. Chapman, 13 Ill. 530; Ross v. Derr, 18 ib., 245; Kidder v. Aholtz, 36 ib., 478; Lewis v. Rose, 82 ib., 574. Section 7 of the divorce statute provides for trial by jury, and the court in Thatcher v. Thatcher, 17 Ill. 66, say that the mechanics’ lien law is, as to the right of trial by jury, similar in principle to the statute in respect to divorce. What has been said disposes of contentions 1 and 2. • The 3rd contention is that the decree is not-supported by the verdict. This contention cannot be sustained. The verdict, in terms, finds the issues for the defendant and cross-complainant, Annie Berg. In support of contention 4, which relates to the order that the complainant pay $10 per week to his wife, counsel say, the order is not based on or supported by evidence. The transcript of the record is certified by the clerk to be a complete transcript, with the exception of some fifteen documents and a number of orders, which are omitted therefrom. Among the matters so omitted are a petition of the defendant for an increase of alimony; a petition of the defendant for a rule to show cause; an answer of complainant to the last petition; a petition of the complainant to modify decree as to alimony; an answer of the defendant to said petition; all orders in the cause on answers and petitions filed in it. There can be no question, we think, that if the decuments mentioned and others omitted, and the orders omitted, were before us, they would serve to enlighten us on the question of alimony. We cannot, on so incomplete a record, and in the absence of evidence, which it was incumbent on the complainant to preserve if he would attack the decree, sustain the contention that it is unsupported by evidence. “In the .absence, of a complete record, the decree of the Circuit Court will be supported by every reasonable intendment.” Culver v. Schroth, 153 Ill. 437, 443. In Stewartson v. Stewartson, 15 Ill. 145, the court say, in regard to an objection to the allowance of-alimony: “Before we should feel justified in disturbing a decree of this kind, we ought to be able to say that manifest injustice has been done. The conduct of the parties may very properly be taken into consideration, upon the question of alimony. That is not before us as it was presented to the Circuit Court upon the hearing of the case for divorce, so that, to that extent at least, the Circuit Court had more facilities for judging of the respective merits of the parties than we have. In cases where the circumstances may justify a divorce under our statute, there may be widely different .degrees of merit on the one side, and censure on the other, which should very properly be considered in determining the question of alimony, quite independent of the pecuniary circumstances of the parties. Hence the decision of the Circuit Court is entitled to every reasonable intendment in its favor.” In support of the contention in respect to the allowance of solicitor’s fees, counsel cite: Anderson v. Steger, 173 Ill. 112; Lynch v. Lynch, 99 Ill. App. 454, and Callies v. Callies, 91 ib., 305. In Anderson v. Steger, the order was that the defendant pay to the clerk of the court for the use of the plaintiff’s solicitor $1,028 for solicitor’s fees, and $45 for master’s fees. In each of the other cases, the order was for payment of solicitor’s fees to the plaintiff’s solicitor. The rule stated in Anderson v. Steger is that the allowance for solicitor’s fees must be made, in the name of the wife, and not to the solicitor whom she employs. In the present case the order is “that said Martin Berg do pay to said Annie Berg for use of Henry N. Stoltenberg, the solicitor for the cross-complainant,” etc. We do not deem the cases cited in point. Under the order, the cross-complainant, Annie Berg, may, herself, apply the money when collected, as suggested in the Anderson case. It is not objected that the allowance for solicitor’s fees is excessive. The allowance seems large, in view of the averments in the cross-bill as to the value of the complainant’s property and his earnings, and also in view of the comparatively small amount of alimony, $520 per annum, allowed to the wife. This, however, may not be so, when the evidence which is not before us is considered. We find no reversible error in the record, and it will be affirmed. Affirmed.